Title: To Benjamin Franklin from Eyre Whalley, 16 September 1758
From: Whalley, Eyre
To: Franklin, Benjamin


Sir,
Ecton Sept. 16th. 1758
I return you my most Sincere thanks for your very kind Presents to me and my wife, which have done, and will afford very agreeable Entertainment to each of us: our acknowlegments for them Shou’d have been much earlier, had I not waited to see, if I cou’d meet with any Letter or other Composition of Mr. Thomas Franklin; in which Inquiry I have hitherto in a great Measure been unsuccessful. The Inclosed is a Lease of his drawing, of which kind I have Several now in my Possession; it is in his own Handwriting, and Signed by him and his wife. I am told, by a very good Lawyer, he has Seen Several Conveyances that were made by him, and that they were very well done: and I believe he had a good deal of Business of that Sort in this Neighbourhood. He had a Natural Turn and Genius for Musick, he put up the Chimes in our Church, made a House-organ, and, I am informed by Some now in the Parish that remember him, used frequently to amuse himself with playing upon it. If I can pick up any thing of his worth your Notice, during your Stay in this part of the world, I will certainly transmit it to you. My wife joins in best Compliments to you and your Son with Sir, your most obliged and most humble Servant
E Whalley
